Citation Nr: 1307692	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  07-32 938	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, including depression and posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.

2.  Entitlement to an initial rating higher than 20 percent for a degenerative lumbar disc disability (except for periods when temporary total ratings were in effect).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1980.

These matters initially came before the Board of Veterans' Appeals (Board) from October 2006 and January 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In the October 2006 decision, the RO denied entitlement to service connection for PTSD.  In the January 2007 decision, a Decision Review Officer (DRO) granted service connection for a degenerative lumbar disc disability and assigned an initial 20 percent disability rating, effective from April 30, 1999 to July 28, 2003 and since October 1, 2003.  The DRO granted a temporary total (100 percent) rating due to surgery requiring convalescence from July 28, 2003 to October 1, 2003.   

The RO in Little Rock, Arkansas currently has jurisdiction over the Veteran's claims.

In December 2007, the RO granted a temporary total (100 percent) rating for the service-connected back disability due to surgery requiring convalescence from October 31, 2007 to December 1, 2007.  The initial 20 percent rating was continued from December 1, 2007.

As the Veteran was granted a total rating from July 28, 2003 to October 1, 2003 and from October 31, 2007 to December 1, 2007, his appeal for a higher initial rating  for the service-connected back disability during these periods when a 100 percent rating was in effect will not be considered by the Board.  

In the December 2007 decision, the RO also granted a TDIU, effective May 29, 2007.  
The Veteran testified before the undersigned at a January 2010 videoconference hearing .  A transcript of the hearing has been associated with his claims folder.

In August 2010, the Board denied the claims of service connection for a psychiatric disability and for a higher initial rating for a degenerative lumbar disc disability.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).

In May 2011, the Court set aside the Board's August 2010 decision, in part, and remanded the case for readjudication in compliance with directives specified in a May 2011 Joint Motion filed by counsel for the Veteran and VA.  In pertinent part, the Joint Motion specified that the parties only sought remand as to that portion of the Board's decision that denied entitlement to service connection for a psychiatric disability and entitlement to a higher initial rating for the service-connected back disability.  The Joint Motion did not pertain to the Board's denial of a higher initial rating for a service-connected left knee disability.  

In March 2012, the Board remanded these matters for further development in compliance with the Joint Motion.

In October 2012, the Appeals Management Center (AMC) granted service connection for right lower extremity radiculopathy as part of the service-connected back disability and assigned the following initial ratings:  a 10 percent rating, effective from September 23, 2002 to April 18, 2012; and a 20 percent rating, effective April 18, 2012.  This determination is also on appeal because the neurologic disability is treated as part of the rating considerations that must be undertaken when rating a back disability.  38 C.F.R. § 4.71a (2012).

(The claim of entitlement to service connection for a psychiatric disability is addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  From April 30, 1999 to September 23, 2002, the Veteran's service-connected low back disability was manifested by chronic low back pain that radiated to the lower extremities, with intermittent relief between recurring attacks.

2.  From September 23, 2002 to July 28, 2003, from October 1, 2003 to October 31, 2007, and since December 1, 2007, the Veteran's service-connected low back disability has been manifested by chronic low back pain that likely equates to severe limitation of motion of the thoracolumbar spine.

3.  Since September 23, 2002, lumbar radiculopathy of the right lower extremity has been manifested by moderate sciatic neuritis.

4.  Since September 23, 2002, lumbar radiculopathy of the left lower extremity has been manifested by moderate sciatic neuritis.


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating from April 30, 1999 to July 28, 2003, from October 1, 2003 to October 31, 2007, and since December 1, 2007, for a degenerative lumbar disc disability, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.25, 4.40, 4.45, 4.59 (2012), 4.71a, Diagnostic Codes (DCs) 5243, 5292, 5293 (1999, 2002, 2003, 2012), 4.115a (2012).

2.  The criteria for a separate initial 20 percent rating for right lumbar radiculopathy, since September 23, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520.

3.  The criteria for a separate initial 20 percent rating for left lumbar radiculopathy, since September 23, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The appeal for a higher initial rating for a degenerative lumbar disc disability arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, he was afforded VA examinations to assess the severity of his service-connected back disability.

In its March 2012 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, obtain all additional treatment records from the Central Arkansas VA Healthcare System dated since October 2009 and afford the Veteran a VA examination to assess the severity of his service-connected back disability.  As explained above, all relevant post-service treatment records (including those from the Central Arkansas VA Healthcare System) have been obtained and associated with the claims file.  Additionally, a VA examination was conducted to assess the severity of the Veteran's service-connected back disability in April 2012.  This examination was thorough, contained all pertinent findings, and was responsive to the questions posed by the Board.  Therefore, with regard to the claims decided herein, the AOJ substantially complied with all of the Board's March 2012 remand instructions.  VA has no further duty to obtain any additional records or provide additional examinations with respect to the appeal for a higher initial rating for a degenerative lumbar disc disability.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's degenerative lumbar disc disability is currently rated under 38 C.F.R. § 4.71a, DC 5243 as intervertebral disc syndrome (IVDS).  The criteria for rating back disabilities were amended twice during the claim period, effective September 23, 2002, and September 26, 2003.

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. VAOPGCPREC 3-2000 (April 10, 2000).

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law"; (2) "the degree of connection between the operation of the new rule and a relevant past event"; and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Prior to September 23, 2002, IVDS was rated as follows:  a 20 percent rating was warranted for moderate symptoms with recurring attacks; a 40 percent rating was warranted for severe symptoms, recurring attacks with intermittent relief; and a 60 percent rating was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (1999) (old IVDS criteria).

Effective September 23, 2002, IVDS (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (effective September 23, 2002) (interim IVDS criteria).  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  DC 5293, Note (1).  Note (2) to DC 5293 provides that when evaluating on the basis of chronic manifestations; evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

The criteria for rating IVDS were again revised effective September 26, 2003.  This change required it be evaluated under a new general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (effective September 26, 2003) (new IVDS criteria).

Under both the interim and new criteria for rating IVDS, the following ratings apply:  a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DCs 5243, 5293.

For purposes of evaluations under both the interim and new criteria, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Under the old version for rating spinal disabilities, a 20 percent rating was warranted for moderate limitation of lumbar spine motion, and a 40 percent rating was warranted for severe limitation of lumbar spine motion.  38 C.F.R. § 4.71a, DC 5292 (1999).

Under the new general criteria (since September 26, 2003) for rating spine disabilities, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply:  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (effective September 26, 2003).

Note 2 provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, flare ups, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In this case, medical records dated from January to June 1999 include reports of low and mid back pain, a low back ache, and morning back stiffness.  The mid back pain was intermittent and 1-7/10 in intensity.  The low back pain was constant, 7-8/10 in intensity, and stabbing in nature.  The pain was aggravated by sitting, standing, walking, bending, and lifting and was alleviated with ice.  The Veteran did not take any medication for pain.  There was intermittent radiation of the pain to the left buttock and intermittent sciatica on the right which was 4-5/10 in intensity.  The Veteran's position of comfort was lying on the right side and he was not awakened at night by pain.

Examinations revealed that the Veteran had an antalgic gait and that there was occasional mild to moderate hypertonicity of the paravertebral musculature in the thoracic spine region, mild to severe hypertonicity of the paravertebral musculature in the L5 spine region, pain during straight leg raising bilaterally, lumbar spine pain on palpation, considerable/marked right thigh muscle atropthy (particularly with respect to hypertrophy throughout the rest of his musculature), and muscle spasm and tenderness in the lumbosacral region.  Muscle strength was grossly normal (5/5) throughout, with the exception of right knee muscle strength which was 4+/5 and strength associated with the left iliopsoas which was 4+/5 on the left and 4/5 on the right.  X-rays revealed minimal osteoarthritic changes involving the upper lumbar spine/mild degenerative changes at the L1-L2 level.  

With respect to ranges of lumbar spinal motion, a VA physical therapy note dated in June 1999 reflects that flexion was to 75 percent of normal, extension was to 25 percent of normal, right lateral flexion was to 50 percent of normal, left lateral flexion was to 75 percent of normal, and right and left rotation were both to 75 percent of normal.  A VA orthopedic evaluation note, also dated in June 1999, reflects that spinal extension was "good," but that side bending was limited to approximately 50 percent and that forward lumbar bending was to 30 degrees, at which point the Veteran was reportedly unable to move any further.  Also, private treatment records dated from January to June 1999 reflect that ranges of lumbar spinal motions were recorded as flexion to between 17 and 44 degrees, extension to between 4 and 35 degrees, right lateral flexion to between 8 and 23 degrees, left lateral flexion to between 2 and 25 degrees, right rotation to between 4 and 178 degrees, and left rotation to between 4 and 180 degrees.  The lumbar range of motion was also described in these private treatment records as having a deficit of 5 percent and being restricted to 18 percent.  The ranges of motion included in the private treatment records were measured using a dual inclinometer.  The Veteran was diagnosed as having sciatica, lumbar radiculitis, a thoracic sprain/strain, and lumbar muscle spasms.  

During a July 1999 VA examination, the Veteran reported that he experienced progressively worsening low back pain.  Examination revealed that there was no apparent abnormality of the lumbosacral spine on inspection.  For example, there was no tenderness, erythema, or swelling and no masses.  The Veteran was able to flex the lumbosacral spine in a limited way and was able to reach his knees, but not the floor.  There was mild pain with flexion of the spine.  There was also minimal pain with extension, but right and left flexion was pain free.  The ranges of motion of the spine were all normal.  X-rays revealed mild anterior wedging at L-1 with decreased disc space height and anterior osteophytes at L1-L2.  Overall, the lumbar spine appeared unchanged when compared to X-rays taken in May 1999.  A diagnosis of degenerative arthritis of the spine was provided.

On a July 1999 pain questionnaire, the Veteran reported that he experienced constant low back pain that was sharp in nature and "excruciating" in intensity.  The pain radiated into the buttocks, was aggravated by sitting, lying down, bending, walking, and standing, and was relieved with ice and a hot bath.

A report of a VA examination dated in September 2001 reveals that the Veteran reported back pain which was 9/10 intensity.  The pain radiated down both legs, up the middle of the back, and into the neck and head.  He was able to walk 5 minutes and sit for 1 to 2 minutes before the onset of back pain.  Examination revealed that he used a cane for ambulation.  Ranges of spinal motion were recorded as flexion to 40 degrees and lateral flexion ("side-bending") to 10 degrees bilaterally.  There was no spinal extension.  The Veteran reported pain at the point of cessation of motion.  In the supine position, straight leg raising caused the Veteran to report back pain at approximately 50 degrees from a horizontal position of 0.  Lesegue's maneuver did not change the intensity or location of the pain.  There was excellent muscle bulk and definition, but the Veteran was unable to heel or toe walk because it caused back pain.  Reflexes were somewhat diminished (1+) in the left knee and both ankles, but a sensory examination was inconclusive.  X-rays revealed mild disc degenerative changes at L1-L2.

The physician who conducted the September 2001 VA examination diagnosed the Veteran as having degenerative discopathy, osteophyte formation, and degenerative arthritic changes at L1-L2.  He concluded that he was not certain as to whether the Veteran's ranges of motion represented the entire capacity for range of motion.  Also, he was unable to quantify limitations or functional loss due to low back pain.

Medical records dated from September 2002 to April 2012, the Veteran's SSA disability records, statements by the Veteran dated in November 2003, October 2007, July 2008, and December 2011, his testimony during the January 2010 hearing, and a statement from his friend dated in June 2008 include reports of back pain which occasionally radiated down both lower extremities to the feet, numbness and weakness in the lower extremities bilaterally (more severe on the right), muscle spasms, and occasional urinary hesitancy and incontinence/dribbling.  There was no bowel dysfunction.  The radiating back pain was constant, sharp and burning in nature, 6-10/10 in intensity, exacerbated by prolonged standing, sitting, walking, and lifting, and alleviated with heat and medications (e.g. gabapentin, diclofinac, methacarbomal).  Such medications provided intermittent improvement of the Veteran's back symptoms.  The pain limited his ability to stand and sleep.  He was able to walk with a cane, walker, or Canadian crutch, but he avoided using stairs.  He required assistance with various activities of daily living due to his back symptoms.  During the January 2010 hearing, he contended that he would be "bedridden" if he was not taking medications, but he had not been told by a physician to remain in bed.

Examinations revealed that the Veteran used a cane and walker for ambulation and had an occasional antalgic gait.  However, there was no scoliosis.  There was occasional tenderness and muscle spasms along the lumbar spine.  Muscle strength associated with the iliopsoas and plantar flexion and dorsiflexion was normal (5/5) bilaterally and muscle strength associated with left knee motion was normal.  However, there was some extensor hallucis longus weakness on the right and muscle strength associated with knee and hip motions and the quadriceps were occasionally impaired.  Reflexes were occasionally absent to somewhat diminished (1+) at the knees and ankles bilaterally.  There was pain with bilateral straight leg lifts.  The Veteran's toes were downgoing bilaterally and he was able to walk on his heels and toes.  However, sensation was occasionally diminished in both lower extremities.  Also, there was possible right calf atrophy.  MRIs and X-rays revealed mild to moderate degenerative disc disease from L1 to L5 and a right-sided disc extrusion at L4-L5.  Further, an electromyography revealed chronic right L4-L5 radiculopathy.

Ranges of motion were occasionally reported as being normal, but with pain during rotation and lateral bending.  However, during VA evaluations dated on September 9, 2002 and in January 2003, ranges of motion were recorded and it was reported that there was 30 percent of flexion, 0 percent of extension, 100 percent of right lateral rotation, and 80 percent of left lateral rotation.  Right lateral rotation was moderately limited and left lateral rotation was minimally limited during a VA physical therapy evaluation dated on October 16, 2002.  A November 2004 examination report from Health Analysis Incorporated reveals that flexion was to 30 degrees, extension was to 20 degrees, and right and left lateral flexion were both to 15 degrees.  During a January 2007 VA primary care evaluation, range of motion of the spine was reported to be markedly decreased.  Also, a VA physical therapy evaluation note dated on July 20, 2007 reflects that there was approximately 50 percent of normal forward trunk flexion and 75 percent of normal rotation, extension, and lateral flexion.  Diagnoses of chronic low back pain, sciatica, lumbosacral spondylosis, and status post L4-5 discectomy were provided.

An April 2012 VA examination report indicates that the Veteran's back symptoms had been treated with various medications, including oral narcotics, Tramadol, Gabapentin, and Etodolac.  Such medications were helpful in reducing, but not eliminating, his back and right radicular pain.  He was scheduled to start physical therapy.   He required assistance with some activities of daily living, but had not experienced any incapacitating episodes or flare ups of severe back pain requiring physician ordered bed rest during the previous 12 months.  He was able to sit for 40 minutes, stand and walk for 15 minutes, climb one flight of stairs slowly, and lift 10 pounds.  However, he was unable to run.  He used a cane for ambulation.

Examination revealed that the Veteran had a normal posture and gait.  There was mild tenderness over the lumbar paravertebral musculature bilaterally, but no spasm, guarding, or abnormal spinal contour.  Ranges of motion of the lumbar spine were recorded as forward flexion to 40 degrees with pain at 40 degrees, extension to 10 degrees with pain at 10 degrees, right lateral flexion to 20 degrees with pain at 20 degrees, left lateral flexion to 30 degrees with no pain, right lateral rotation to 20 degrees with pain at 20 degrees, and left lateral rotation to 30 degrees with no pain.  There were no additional limitations in ranges of motion following repetitive use and no functional loss due to weakness, incoordination, or fatigability.  However, there was functional loss due to less movement than normal and pain.  

Moreover, straight leg raise testing was positive on the right and negative on the left.  Tandem gait was normal and the Veteran was able to stand and walk on the balls of the feet and on the heels.  Deep tendon reflexes were trace at the right ankle and somewhat diminished at the left ankle, but reflexes were otherwise normal (2+) bilaterally, motor strength was normal (5/5) in the lower extremities, there was no weakness or paralysis in any muscle group, and sensation was intact to light touch, vibration, pinprick, and proprioception bilaterally.  The Veteran was diagnosed as having degenerative disc disease of the lumbar spine and moderate right lower extremity radiculopathy.

The above evidence reflects that since the effective date of service connection, the Veteran's service-connected low back disability has been manifested by intermittent middle back pain and chronic low back pain (6-10/10 in intensity) that radiates to the buttocks and lower extremities, occasional low back stiffness and muscle spasms, pain and tenderness on palpation of the spine, right thigh muscle atrophy (occasionally described as "considerable" and "marked"), limitation of motion of the thoracolumbar spine with pain, urinary hesitancy/incontinence, and radiculopathy associated with decreased sensation and impaired muscle strength and deep tendon reflexes in the lower extremities.  The Veteran has walked with an antalgic gait, uses assistive devices for ambulation, and has required assistance with some activities of daily living due to his service-connected back disability.

With respect to ranges of motion, the Board acknowledges that the ranges of motion reflected in the private treatment records dated from January to June 1999 were measured using a dual inclinometer.  Hence, these ranges may not be used to accurately assess the severity of the Veteran's back disability because the evidence explicitly shows that none of these measurements was made using a goniometer as required by regulation.  38 C.F.R. § 4.46.  

Nevertheless, spinal extension was noted to be limited to 25 percent of normal during the June 1999 VA physical therapy evaluation, flexion was limited to 30 degrees during the June 1999 VA orthopedic evaluation, and flexion and extension were limited to 30 percent and 0 percent of normal, respectively, during the September 2002 VA evaluation.  Flexion and extension of the spine were recorded during the November 2004 examination at Health Analysis Incorporated as being to 30 degrees and 20 degrees, respectively.  The January 2007 VA primary care evaluation note reveals that range of motion was "markedly decreased."  Additionally, flexion and extension were limited to 40 degrees and 10 degrees, respectively, during the April 2012 VA examination.  Although there is no clear indication that all of these measurements were made using a goniometer, there is no explicit evidence to the contrary.  Thus, resolving reasonable doubt in the Veteran's favor, these range-of-motion measurements are considered to be accurate and probative evidence as to the limitations caused by the Veteran's back disability.

Although some of the above-noted symptoms are temporarily relieved by medication and rest, they have nonetheless been persistent during the entire claim period and have been found to be chronic manifestations of the Veteran's low back disability.  Hence, in light of the above evidence and resolving reasonable doubt in favor of the Veteran, the Board concludes that the symptoms of his service-connected low back disability have most closely approximated the criteria for severe IVDS under the old IVDS criteria since the effective date of service connection, which provides a 40 percent rating under DC 5293 (1999).  

A higher rating is not warranted under the old IVDS criteria as the Veteran's low back symptoms have undergone periods of relief due to medication use and rest. Furthermore, while there has been evidence of neurologic impairments of the lower extremities and ankle jerks have occasionally been found to be absent, neurologic findings have generally been no more than moderate.  

Also, a higher rating is not available under the old criteria for limitation of lumbar spinal motion as a 40 percent rating is the maximum available rating under DC 5292 (1999).

Although the Veteran reported during the January 2010 hearing that he had been "bedridden" due to his back disability, he specified that no such bed rest had been ordered by a physician and the evidence does not otherwise reflect that he ever experienced any incapacitating episodes of IVDS as they are defined in the applicable regulations.  Thus, a higher rating is not available on that basis under either the interim or new IVDS criteria. 

As for whether the Veteran is entitled to a higher rating for his low back disability on the basis of its combined chronic orthopedic and neurologic manifestations since the effective date of the interim IVDS criteria (September 23, 2002), the October 2002 VA physical therapy evaluation note indicates that there was moderate limitation of right lateral rotation and minimal limitation of left lateral rotation.  Ranges of motion were recorded during the January 2003 VA evaluation as being flexion to 30 percent of normal, extension to 0 percent of normal, right lateral rotation to 100 percent of normal, and left lateral rotation to 80 percent of normal (i.e. to approximately 27 degrees , 0 degrees, 30 degrees, and 24 degrees, respectively ).  The November 2004 examination report from Health Analysis Incorporated reveals that flexion was to 30 degrees, extension was to 20 degrees, and right and left lateral flexion were both to 15 degrees.  The range of motion was described as being "markedly decreased" during the January 2007 VA primary care evaluation.  Also, during the July 2007 VA physical therapy evaluation, flexion was reported as being limited to 50 percent of normal (i.e. to approximately 45 degrees) and extension, right and left lateral flexion, and right and left rotation were all reported as being to 75 percent of normal (i.e. to approximately 23 degrees).

Moreover, ranges of motion were recorded during the April 2012 VA examination as flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 30 degrees.  There was pain at the endpoints of flexion, extension, right lateral flexion,  and right lateral rotation, but no pain associated with left lateral flexion and left lateral rotation.  There were no additional limitations in ranges of motion following repetitive use and no functional loss due to weakness, incoordination, or fatigability.  Also, the Veteran did not report flare ups during the April 2012 VA examination.  However there was functional loss due to less movement than normal and pain.  As pain was noted as being at the end points of various ranges of motion and the examiner did not otherwise report that pain or any other factors caused additional functional impairment, the ranges of motion during the April 2012 VA examination are as listed above, even considering functional factors.  See Mitchell, 25 Vet. App at 37; 38 C.F.R. §§ 4.40, 4.45, 4.59.

Based on the above evidence, the Board concludes that the symptoms of the Veteran's low back disability equated to severe limitation of motion under DC 5292 (1999), which was the highest rating assignable under this code.  Consequently, whether consideration is given to DC 5292 or DC 5293 (1999), no more than a 40 percent rating may be assigned.  (Separate ratings for IVDS and limitation of motion may not be assigned because DC 5292 and DC 5293 both contemplated restrictions of the spine due to pain.)

A rating higher than 20 percent is not shown under the new criteria for rating thoracolumbar spinal disabilities, effective from September 26, 2003, even with consideration of functional factors, as the evidence does not reflect limitation of forward flexion to 30 degrees or less, the criteria for the next higher percent rating under DC 5237 (2003, 2012).

Flexion and extension were to 30 and 0 percent of normal, respectively, during the January 2003 VA evaluation, flexion was to 30 degrees during the November 2004 examination at Health Analysis Incorporated, and the range of spinal motion was described as being "markedly decreased" during the January 2007 VA primary care evaluation.  Such findings equate to severe limitation of lumbar spinal motion under the old criteria and forward flexion limited to 30 degrees or less under the new criteria.  This is the maximum allowable rating under either the old or new criteria on the basis of limitation of spine motion.  It is unclear when the more severe limitation of spinal motion began following the October 2002 VA evaluation, but the findings of only minimal to moderate impairment during that evaluation show that they occurred sometime after that evaluation.  Resolving reasonable doubt in the Veteran's favor, an initial 40 percent rating for the Veteran's service-connected low back disability is warranted on the basis of severe limitation of lumbar spinal motion.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5243, 5292 (1999, 2003, 2012).

A rating higher than 40 percent based on orthopedic impairment would require a finding of ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).  There is no evidence of spine ankylosis at any time during the claim period.   Furthermore, since the Veteran retains the ability to move his spine, albeit a somewhat limited ability, a rating for ankylosis is not warranted.  

Thus, regardless of the severity of the Veteran's limitation of spinal motion or other orthopedic manifestations throughout the claim period, even considering functional impairment under the applicable regulations (38 C.F.R. §§ 4.40, 4.45, 4.59), due to the absence of any spinal ankylosis he is not entitled to a rating higher than 40 percent under DCs 5243, 5292, or 5295 on this basis.  38 C.F.R. § 4.71a, DCs 5237, 5292, 5295 (1999, 2003, 2012).

In sum, whether considered under the old or new criteria, a rating of 40 percent is warranted since the grant of service connection, except for those periods when a total rating has been assigned.  As noted above, because the 40 percent was demonstrated under both DC 5292 and DC 5293 (1999), and because two 40 percent ratings may not be assigned under these criteria, see 38 C.F.R. § 4.14 (1999) (rule against pyramiding), the Board finds that effective from the first change in the rating criteria (September 23, 2002), consideration must also be given to award of separate ratings for neurologic impairment.  (DC 5293 contemplates neurologic symptoms, but DC 5292 does not.  Because the Veteran met the criteria for a 40 percent rating under DC 5292, separate ratings for neurologic impairment may be assigned from September 23, 2002.)

With regard to the neurologic manifestations associated with the Veteran's low back disability since September 23, 2002, examinations have revealed radiculopathy involving both lower extremities.

Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a, DC 8520.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Urinary incontinence is rated under 38 C.F.R. § 4.115a as a voiding dysfunction (i.e., urine leakage).  Under the criteria for rating a voiding dysfunction, the following ratings apply:  a 20 percent rating is warranted for urine leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day; a 40 percent rating is warranted for urine leakage requiring the wearing of absorbent materials which must be changed two to four times a day; and a 60 percent rating is warranted for urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day.  38 C.F.R. § 4.115a.

With respect to the neurologic findings, the above evidence indicates that since September 23, 2002, the Veteran's radiculopathy has been manifested by radiating pain to the buttocks and legs, occasional numbness and weakness in the lower extremities (more pronounced on the right), muscle spasms, possible right calf atrophy, occasionally absent to somewhat diminished (1+) deep tendon reflexes at the knees and ankles, and only mild urinary hesitancy and incontinence.  Given these findings and the otherwise normal neurologic findings, the neurologic manifestations of the Veteran's low back disability have been at worst moderate in both lower extremities.  Accordingly, separate initial 20 percent ratings for lumbar radiculopathy of the right and left lower extremities are granted, effective from September 23, 2002.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124, 4.124a, DC 8520.

As for the Veteran's occasional urinary incontinence, there is no evidence that he has required the use of any device or absorbent materials and any incontinence has been reported as mild.  Therefore, as the Veteran's urinary symptoms do not meet or approximate the criteria for a compensable rating under the criteria for rating urine leakage, a separate rating for urinary incontinence is not warranted during this period.  See 38 C.F.R. § 4.115a.

Thus, based on the above evidence and resolving reasonable doubt in favor of the Veteran, an initial 40 percent rating, from April 30, 1999 to July 28, 2003, from October 1, 2003 to October 31, 2007, and since December 1, 2007, for a degenerative lumbar disc disability is warranted.  Additionally, separate initial 20 percent ratings for radiculopathy of the each lower extremity, effective from September 23, 2002, is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5243, 5292, 5293, 4.124a, DC 8520.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically consider whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include 'marked interference with employment and frequent periods of hospitalization).

There is no allegation or evidence of exceptional factors in this appeal with respect to the Veteran's service-connected low back disability.  The symptoms of the Veteran's disability are radiating back pain, tenderness, and stiffness, decreased ranges of motion, decreased strength, an impaired gait, muscle spasms, muscle atrophy, numbness and tingling in the lower extremities, occasional urinary incontinence, and impaired reflexes, sensation, and muscle strength in the lower extremities.  These orthopedic and neurologic symptoms are specifically contemplated by the rating criteria as noted above.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial 40 percent rating for a degenerative lumbar disc disability, effective from April 30, 1999 to July 28, 2003, from October 1, 2003 to October 31, 2007, and since December 1, 2007, is granted.  

Entitlement to a separate initial 20 percent rating for radiculopathy of the right lower extremity, effective from September 23, 2002, is granted.

Entitlement to a separate initial 20 percent rating for radiculopathy of the left lower extremity, effective from September 23, 2002, is granted.


REMAND

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In this case, medical records include various psychiatric diagnoses.  For example, a September 2011 VA primary care treatment note includes diagnoses of PTSD and depression.

The Veteran contends that he was sexually assaulted in service and that he has experienced psychiatric symptoms and substance abuse problems in the years since that incident.  In addition to the claimed in-service trauma, he has also reported that he was sexually abused as a child and that he witnessed abuse of his mother by his father. 

The Veteran was afforded a VA psychiatric examination in April 2012 to assess the nature and etiology of any current psychiatric disability.  He was diagnosed as having polysubstance dependence and personality disorder NOS with narcissistic and antisocial features.  The medical professional who conducted the examination opined that it was not likely ("less likely as not"/"less than 50/50 probability") that the Veteran had PTSD due to his reported stressor in service or that he had any Axis I mental disorder caused by or a result of military experiences.  He reasoned that the Veteran's medical records from service were not consistent with a conclusion that he then had psychological difficulties.  The examiner noted that the Veteran's long history of legal and substance abuse problems during which he did not report the now-contended etiological factor weighed heavily against a conclusion that the claimed in-service stressor occurred, as he would have had many reasons to have presented it earlier if it were true.  Accuracy was especially suspected because his contentions were inconsistent with his available pre-2005 medical records.

The examiner further explained that the Veteran was able to maintain activities of daily living (including personal hygiene), had not experienced a significant trauma in the previous year, and had not experienced a worsening of his condition (in part due to the fact that his drug abuse was in early remission).  The issue of remissions and a continuity of symptoms was moot because the examiner concluded that it was not likely ("less likely as not") that the Veteran had the disorder he was contending that he had.  For example, there was no reason to believe that he would be avoiding crowds or checking doors at night as a result of the type of trauma that he was claiming.  There was a long history of drug and alcohol abuse and one of his two primary diagnoses was polysubstance dependence.  There had been a history of inappropriate behaviors that had led to imprisonment and loss of a marriage  He was not in treatment at the time of the examination and was not taking medications because he did not think that they would help.  This was inconsistent with previous reports in 2005, at which time he reported that medications were helpful.  His thought processes and communication were not impaired, his social functioning was impaired due to substance abuse and the previously described personality features, and his employment had been impacted by drug abuse and personality features.  There was no other diagnosis or mental health condition found other than polysubstance dependence and personality disorder with narcissistic and antisocial features.

The April 2012 opinion is inadequate because, while the examiner concluded that the Veteran did not have an active compensable psychiatric disability at the time of the examination, the examiner did not acknowledge or discuss the multiple psychiatric diagnoses (including PTSD and depression) contained in the Veteran's medical records during the claim period.  The requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received in March 2005, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Also, the examiner's opinion appears to be largely based on a finding that the Veteran's reported stressor in service did not likely occur.  However, the Veteran's medical records contain several diagnoses of depression due to his general medical condition, including service-connected disabilities that result in pain.  The examiner did not address the nature of any such relationship.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

Moreover, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2012).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In this case, the Veteran has reported a sexual assault in service, however he has not been explicitly provided with notice that evidence of behavior changes may constitute credible supporting evidence of his claimed in-service stressor.  Therefore, a remand is also necessary to advise him of this, and to allow him the opportunity to submit additional evidence.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim of service connection on a secondary basis in accordance with the VCAA.  38 U.S.C.A. § 5103(a). Therefore, such notice should also be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis and informs him that evidence from sources other than his service records, including evidence of behavior changes, may corroborate his account of in-service personal assault.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The Veteran should be asked to provide or identify any evidence from sources other than his service records that might corroborate his claimed stressors.  A copy of this letter must be included in the claims file.

2.  After the Veteran is given an opportunity to submit additional evidence pertaining to his claimed in-service stressor, schedule him for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, including PTSD.  Psychological testing should be conducted to ascertain whether he in fact experiences PTSD.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review.  

For each current psychiatric disability identified (i.e., any psychiatric disability diagnosed since March 2005), the examiner should answer the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the psychiatric disability had its onset in service, had its onset in the year immediately following service (in the case of any psychosis), is related to his reported stressors and psychiatric symptoms in service, or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that a psychiatric disability was caused (in whole or in part) by a service-connected disability?

(c)  Is it at least as likely as not (50 percent probability or more) that a psychiatric disability was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability?

(d)  If the Veteran meets the criteria for a diagnosis of PTSD, what are the stressors that support the diagnosis?


(e)  If any stressor supporting a diagnosis of PTSD consists of an in-service personal assault, is there evidence of behavior changes in response to the stressor?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since March 2005 (including PTSD and depression), all of the Veteran's reported stressors (including sexual abuse as a child, witnessing the abuse of his mother as a child, and being sexually assaulted in service), and his reports of a continuity of symptomatology in the years since service.  

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report psychiatric stressors in service, psychiatric problems in service and in the years since that time, his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  (The absence of evidence of a particular stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for negative opinion.)  The medical reasons for accepting or rejecting the Veteran's statements regarding his in-service stressor, the onset of symptoms, and continuity of symptoms since service should be set forth in detail.

If the examiner finds that the problems shown during the current claim period (since March 2005) have not been correctly diagnosed, such as PTSD or depression, the reasons for such a conclusion should be set forth in detail.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


